Case: 1:18-md-02820-SNLJ
          Case
           Case3:20-cv-00153-LPR
                MDL No. 2820
                           Doc.Document
                                #: Document
                                   550 Filed:
                                        153306/16/20
                                              Filed
                                               Filed06/16/20
                                                     06/16/20
                                                        Page: Page
                                                              1Page
                                                                of 21PageID
                                                                     1ofof22 #: 16110




                                UNITED STATES JUDICIAL PANEL                             Jun 16, 2020
                                             on
                                 MULTIDISTRICT LITIGATION                             By: Jake Kornegay D.C.



   IN RE: DICAMBA HERBICIDES LITIGATION                                                    MDL No. 2820



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO −13)



  On February 1, 2018, the Panel transferred 5 civil action(s) to the United States District Court for
  the Eastern District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1345 (J.P.M.L. 2018). Since that time, 25 additional action(s)
  have been transferred to the Eastern District of Missouri. With the consent of that court, all such
  actions have been assigned to the Honorable Stephen N. Limbaugh, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Eastern District of Missouri and assigned to
  Judge Limbaugh.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Eastern District of Missouri for the reasons stated in the order of February 1, 2018, and, with the
  consent of that court, assigned to the Honorable Stephen N. Limbaugh, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be
  stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7−day period, the stay will be continued until further order of the Panel.



     Jun 16, 2020
                                                         FOR THE PANEL:



                                                         John W. Nichols
                                                         Clerk of the Panel
Case: 1:18-md-02820-SNLJ
          Case
           Case3:20-cv-00153-LPR
                MDL No. 2820
                           Doc.Document
                                #: Document
                                   550 Filed:
                                        153306/16/20
                                              Filed
                                               Filed06/16/20
                                                     06/16/20
                                                        Page: Page
                                                              2Page
                                                                of 22PageID
                                                                     2ofof22 #: 16111




   IN RE: DICAMBA HERBICIDES LITIGATION                                        MDL No. 2820



                      SCHEDULE CTO−13 − TAG−ALONG ACTIONS



     DIST      DIV.       C.A.NO.       CASE CAPTION


   ARKANSAS EASTERN

     ARE         3       20−00153       Larry Jones Farms Inc et al v. Monsanto Company et al

   IOWA NORTHERN

      IAN        3       20−03019       Myhre v. Monsanto Company et al

   KANSAS

      KS         2       20−02260       Hawkins et al v. Monsanto Company et al

   MISSISSIPPI SOUTHERN

     MSS         2       20−00101       Triple Eaton Farms, LLC v. Monsanto Company et al

   MISSOURI EASTERN

     MOE         1       20−00113       Jimmy Parks Farms et al v. Monsanto Company et al
                                                                               Vacated 6/8/20
   TENNESSEE WESTERN

     TNW         1       20−02337       Howard Bond Farm v. Monsanto Company et al
